It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the 3ame is hereby, reversed, and the judgment of the common pleas court is hereby affirmed, for the rear-son that Section 6, Article XIII of the Ohio Constitution, was not repealed by the adoption of Section 13, Article XVIII, or of any other home rule provisions in said article; that the provisions of the city charter relating to assessments are in conflict with and must yield to the requirements of the state laws governing special assessments for street improvements. Toledo v. Cooper, 97 Ohio St., 86; State, ex rel. Dayton, v. Bish et al., ante, 206.

Judgment of the court of appeals reversed and that of common pleas affirmed.

Johnson, Hough, Robinson, Jones and Matthias, JJ., concur.